OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2015 COMMON STOCKS—98.6% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 178,292 $ AEROSPACE & DEFENSE—2.6% Honeywell International, Inc. + 899,500 94,492,475 Lockheed Martin Corp. 100,800 20,875,680 The Boeing Co. + 213,900 30,837,963 146,206,118 AIR FREIGHT & LOGISTICS—0.4% United Parcel Service, Inc., Cl. B 223,200 22,846,752 AIRLINES—1.1% United Continental Holdings, Inc.* 1,115,599 62,908,628 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 579,200 29,249,600 APPAREL ACCESSORIES & LUXURY GOODS—0.6% PVH Corp. 139,600 16,199,184 Under Armour, Inc., Cl. A* 170,100 16,896,033 33,095,217 APPAREL RETAIL—0.8% VF Corp. 582,500 44,904,925 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 467,300 38,313,927 Palantir Technologies, Inc., Cl. A* ,@ 348,292 2,476,356 salesforce.com, inc.* 1,018,421 74,650,259 115,440,542 AUTO PARTS & EQUIPMENT—1.3% Delphi Automotive PLC. 750,600 58,606,848 Lear Corp. 63,800 6,639,666 WABCO Holdings, Inc.* 74,500 9,198,515 74,445,029 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 33,300 BIOTECHNOLOGY—8.7% ACADIA Pharmaceuticals, Inc.* 286,600 13,988,946 Amgen, Inc. 375,464 66,303,188 Biogen, Inc.* + 213,680 68,116,910 BioMarin Pharmaceutical, Inc.* 217,900 31,872,233 Bluebird Bio, Inc.* 84,600 14,029,218 Celgene Corp.* 504,100 66,163,125 Gilead Sciences, Inc. + 911,950 107,482,427 Incyte Corp.* 203,100 21,179,268 Intercept Pharmaceuticals, Inc.* 132,812 35,037,134 United Therapeutics Corp.* 138,700 23,490,232 Vertex Pharmaceuticals, Inc.* 267,958 36,174,330 483,837,011 BREWERS—1.6% Anheuser-Busch InBev NV# 420,300 50,246,865 Molson Coors Brewing Co., Cl. B 455,500 32,404,270 SABMiller PLC.* 101,000 5,295,306 87,946,441 - 3 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—0.5% Fortune Brands Home & Security, Inc. 56,635 $ 2,704,321 Lennox International, Inc. 194,000 22,905,580 25,609,901 CABLE & SATELLITE—1.8% Comcast Corporation, Cl. A 1,580,440 98,635,260 COMMUNICATIONS EQUIPMENT—1.0% Arista Networks, Inc.* 378,958 32,010,582 ARRIS Group, Inc.* 436,200 13,487,304 QUALCOMM, Inc. 155,800 10,031,962 55,529,848 CONSTRUCTION MATERIALS—0.4% Vulcan Materials Co. 250,300 22,782,306 DATA PROCESSING & OUTSOURCED SERVICES—3.6% Alliance Data Systems Corp.* 145,515 40,022,446 Fiserv, Inc.* 197,600 17,163,536 Visa, Inc., Cl. A + 1,913,860 144,190,212 201,376,194 DRUG RETAIL—2.5% CVS Caremark Corp. 485,200 54,570,444 Rite Aid Corp.* 2,100,300 18,713,673 Walgreens Boots Alliance, Inc. 659,850 63,761,305 137,045,422 FOOD RETAIL—0.8% The Kroger Co. 1,161,800 45,589,032 FOOTWEAR—0.3% NIKE, Inc., Cl. B 131,743 15,179,428 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 285,100 22,913,487 Dollar Tree, Inc.* 346,700 27,053,001 49,966,488 HEALTH CARE EQUIPMENT—2.3% Becton Dickinson and Co. 195,000 29,669,250 DexCom, Inc.* 372,598 31,540,421 Edwards Lifesciences Corp.* 178,500 27,160,560 Hologic, Inc.* 888,800 37,027,408 125,397,639 HEALTH CARE FACILITIES—1.5% HCA Holdings, Inc.* 722,451 67,195,168 Universal Health Services, Inc., Cl. B 113,200 16,440,036 83,635,204 HEALTH CARE SERVICES—0.2% Adeptus Health, Inc., Cl. A* 77,000 HOME ENTERTAINMENT SOFTWARE—0.3% Activision Blizzard, Inc. 681,800 17,583,622 HOME IMPROVEMENT RETAIL—1.5% Lowe's Companies, Inc. 519,400 36,025,584 The Home Depot, Inc. 423,158 49,522,181 85,547,765 - 4 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—2.3% Carnival Corp. 408,400 $ 21,763,636 Ctrip.com International Ltd.#* 569,123 40,737,825 Hilton Worldwide Holdings, Inc.* 648,719 17,418,105 Norwegian Cruise Line Holdings Ltd.* 257,200 16,054,424 Royal Caribbean Cruises Ltd. + 335,012 30,100,828 126,074,818 HOUSEWARES & SPECIALTIES—0.9% Jarden Corp.* 887,850 48,831,750 INDUSTRIAL CONGLOMERATES—1.1% Danaher Corp. 543,700 49,781,172 General Electric Co. 497,000 12,971,700 62,752,872 INDUSTRIAL GASES—0.4% Air Products & Chemicals, Inc. 171,600 24,454,716 INDUSTRIAL MACHINERY—0.4% Ingersoll-Rand PLC. 276,804 16,995,765 NN, Inc. 222,166 5,072,050 22,067,815 INTERNET RETAIL—4.7% Amazon.com, Inc.* + 309,048 165,696,085 JD.com, Inc.#* 158,400 5,231,952 NetFlix, Inc.* 293,300 33,527,123 Qunar Cayman Islands Ltd.#* 310,580 12,969,821 TripAdvisor, Inc.* 529,703 42,047,824 259,472,805 INTERNET SOFTWARE & SERVICES—9.7% Alibaba Group Holding Ltd.#* 132,400 10,372,216 Demandware, Inc.* 420,600 31,780,536 Facebook, Inc., Cl. A* + 2,335,815 219,589,968 Google, Inc., Cl. C* + 331,953 207,673,117 GrubHub, Inc.* 645,058 20,454,789 LendingClub Corp.* 774,781 11,242,072 LinkedIn Corp., Cl. A* 51,300 10,427,238 Yahoo! Inc.* 726,595 26,644,239 538,184,175 INVESTMENT BANKING & BROKERAGE—1.0% E*TRADE Financial Corp.* 590,700 16,787,694 Morgan Stanley 687,100 26,686,964 The Charles Schwab Corp. 133,500 4,656,480 The Goldman Sachs Group, Inc. 38,800 7,956,716 56,087,854 IT CONSULTING & OTHER SERVICES—0.3% Cognizant Technology Solutions Corp., Cl. A* 267,900 16,904,490 LIFE SCIENCES TOOLS & SERVICES—1.7% Illumina, Inc.* 52,100 11,425,530 Thermo Fisher Scientific, Inc. + 601,874 83,979,479 95,405,009 - 5 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MANAGED HEALTH CARE—2.5% Aetna, Inc. 131,777 $ 14,886,848 Cigna Corp. 422,103 60,808,158 Humana, Inc. 94,960 17,291,266 UnitedHealth Group, Inc. 386,724 46,948,294 139,934,566 MOVIES & ENTERTAINMENT—2.1% Live Nation Entertainment, Inc.* 123,366 3,234,657 The Walt Disney Co. 568,600 68,232,000 Time Warner, Inc. 534,700 47,074,988 118,541,645 MULTI-LINE INSURANCE—1.1% American International Group, Inc. 229,900 14,741,188 Hartford Financial Services Group, Inc. 1,019,955 48,498,860 63,240,048 MULTI-UTILITIES—0.3% Sempra Energy 142,400 14,493,472 OIL & GAS EQUIPMENT & SERVICES—1.0% Baker Hughes, Inc. 713,100 41,466,765 Weatherford International PLC.* 1,251,120 13,361,962 54,828,727 OIL & GAS EXPLORATION & PRODUCTION—1.1% Anadarko Petroleum Corp. + 664,751 49,424,237 Devon Energy Corp. 273,800 13,531,196 62,955,433 OIL & GAS STORAGE & TRANSPORTATION—0.2% Cheniere Energy, Inc.* 193,457 13,342,729 OTHER DIVERSIFIED FINANCIAL SERVICES—1.2% Bank of America Corp. 1,308,517 23,396,284 Citigroup, Inc. 753,000 44,020,380 67,416,664 PACKAGED FOODS & MEATS—0.1% Mead Johnson Nutrition Co., Cl. A 78,200 PHARMACEUTICALS—7.4% AbbVie, Inc. 125,658 8,797,317 Allergan PLC.* + 769,487 254,815,620 Bristol-Myers Squibb Co. 1,216,600 79,857,624 Mallinckrodt PLC.* 86,300 10,697,748 Mylan NV* 83,400 4,669,566 Pacira Pharmaceuticals, Inc.* 59,460 3,949,333 Shire PLC. 527,938 46,921,143 409,708,351 RAILROADS—0.8% Union Pacific Corp. 422,705 41,251,781 REGIONAL BANKS—0.3% Citizens Financial Group, Inc. 533,000 13,895,310 RENEWABLE ELECTRICITY—0.3% TerraForm Global, Inc., Cl. A* ,@ 1,122,737 14,146,476 - 6 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RENEWABLE ELECTRICITY—(CONT.) TerraForm Power, Inc., Cl. A 150,330 $ 4,533,953 18,680,429 RESEARCH & CONSULTING SERVICES—0.2% CoStar Group, Inc.* 64,814 13,046,410 RESTAURANTS—1.8% McDonald's Corp. 220,537 22,022,825 Starbucks Corp. + 639,960 37,072,883 Yum! Brands, Inc. 477,110 41,871,173 100,966,881 SECURITY & ALARM SERVICES—0.3% Tyco International PLC. 427,421 16,237,724 SEMICONDUCTOR EQUIPMENT—0.7% SunEdison, Inc.* 1,670,500 38,889,240 SEMICONDUCTORS—3.3% Avago Technologies Ltd. 434,900 54,423,386 Broadcom Corp., Cl. A 953,700 48,266,757 Microsemi Corp.* 789,204 25,996,380 NXP Semiconductors NV* 571,761 55,455,099 184,141,622 SOFT DRINKS—1.0% PepsiCo, Inc. + 582,815 56,154,225 SPECIALIZED FINANCE—0.5% McGraw Hill Financial, Inc. 267,200 27,187,600 SPECIALTY CHEMICALS—1.3% PPG Industries, Inc. 646,100 70,024,318 SPECIALTY STORES—0.5% Signet Jewelers Ltd. 205,912 24,960,653 SYSTEMS SOFTWARE—2.6% Microsoft Corp. + 1,929,520 90,108,584 Oracle Corp. 660,200 26,368,388 ServiceNow, Inc.* 374,100 30,115,050 146,592,022 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.2% Apple, Inc. + 2,504,695 303,819,503 Western Digital Corp. 441,360 37,983,442 341,802,945 TOBACCO—0.4% Altria Group, Inc. 430,100 23,388,838 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 1,266,171 45,328,922 WIRELESS TELECOMMUNICATION SERVICES—0.6% SBA Communications Corp., Cl. A* 265,400 32,039,088 TOTAL COMMON STOCKS (Cost $4,654,194,309) PREFERRED STOCKS—0.6% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 1,537,428 737,965 - 7 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2015 (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE ADVERTISING—(CONT.) Choicestream, Inc., Cl. B* ,@,(a) 3,765,639 $ 1,807,507 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 1,420,438 10,099,314 Palantir Technologies, Inc., Cl. D* ,@ 185,062 1,315,791 BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc.* ,@,(a) 2,912,012 13,104,054 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 171,099 TOTAL PREFERRED STOCKS (Cost $32,736,484) MASTER LIMITED PARTNERSHIP—2.3% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—2.3% The Blackstone Group LP. 3,031,769 118,996,933 The Carlyle Group LP. 352,710 9,385,613 128,382,546 TOTAL MASTER LIMITED PARTNERSHIP (Cost $109,667,528) REAL ESTATE INVESTMENT TRUST—1.2% SHARES VALUE MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 1,272,200 SPECIALIZED—0.5% Crown Castle International Corp. 320,200 26,227,582 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $64,742,904) SPECIAL PURPOSE VEHICLE—0.0% SHARES VALUE CONSUMER FINANCE—0.0% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,864,056,336) (b) 102.7% Liabilities in Excess of Other Assets (2.7)% NET ASSETS 100.0% $ 5,553,950,428 * Non-income producing security. + All or a portion of this security is held as collateral for securities sold short. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $4,919,642,004, amounted to $786,671,273 which consisted of aggregate gross unrealized appreciation of $906,943,590 and aggregate gross unrealized depreciation of $120,272,317. - 8 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2015 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.01% Choicestream, Inc., Cl. B 7/10/2014 0.03% Intarcia Therapeutics, Inc. 3/27/2014 0.12% JS Kred SPV I, LLC. 6/26/2015 0.05% Palantir Technologies, Inc., Cl. A 10/07/2014 0.05% Palantir Technologies, Inc., Cl. B 10/07/2014 0.18% Palantir Technologies, Inc., Cl. D 10/14/2014 0.02% Prosetta Biosciences, Inc. 2/06/2015 0.24% TerraForm Global, Inc., Cl. A 6/08/2015 0.26% Total $52,935,165 0.96% See Notes to Financial Statements - 9 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2015 COMMON STOCKS—-2.8% SHARES VALUE AGRICULTURAL & FARM MACHINERY—-0.3% Deere & Co. (194,800) ASSET MANAGEMENT & CUSTODY BANKS—-0.2% Waddell & Reed Financial, Inc., Cl. A (248,100) (11,142,171) BIOTECHNOLOGY—-0.1% Myriad Genetics, Inc.* (163,716) BROADCASTING—-0.3% Scripps Networks Interactive, Inc., Cl. A (237,700) (14,875,266) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—-0.2% PACCAR, Inc. (208,900) (13,545,076) HOUSEWARES & SPECIALTIES—-0.1% Tupperware Brands Corp. (86,700) REGIONAL BANKS—-0.3% Hancock Holding Co. (517,900) (15,133,038) RESTAURANTS—-0.2% Dunkin' Brands Group, Inc. (242,507) (13,068,702) SEMICONDUCTORS—-0.3% Linear Technology Corp. (316,400) (12,972,400) Synaptics, Inc.* (39,766) (3,156,625) (16,129,025) SPECIALTY CHEMICALS—-0.2% Celanese Corp. (132,100) SYSTEMS SOFTWARE—-0.2% NetSuite, Inc.* (117,600) (11,623,584) TRADING COMPANIES & DISTRIBUTORS—-0.4% Fastenal Co. (282,300) (11,817,078) WW Grainger, Inc. (35,700) (8,164,947) (19,982,025) TOTAL Common Stocks (Proceeds$156,345,423) REAL ESTATE INVESTMENT TRUST—-0.1% SHARES VALUE OFFICE REITS—-0.1% Boston Properties, Inc. (44,000) RETAIL REITS—0.0% Simon Property Group, Inc. (15,400) TOTAL Real Estate Investment Trust $ (Proceeds$8,397,960) TOTAL (Proceeds $164,743,383) $ (161,592,002) See Notes to Financial Statements - 10 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments July 31, 2015 COMMON STOCKS—95.9% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 3,619 $ AEROSPACE & DEFENSE—3.2% Hexcel Corp. 17,450 905,480 Honeywell International, Inc. 17,515 1,839,951 AGRICULTURAL & FARM MACHINERY—0.5% Lindsay Corp. 5,510 AIR FREIGHT & LOGISTICS—2.1% FedEx Corp. 5,515 945,381 United Parcel Service, Inc., Cl. B 8,190 838,329 APPLICATION SOFTWARE—1.2% EnerNOC, Inc.* 37,525 308,831 SAP SE# 10,330 740,351 AUTO PARTS & EQUIPMENT—3.4% BorgWarner, Inc. 24,475 1,216,652 Delphi Automotive PLC. 7,260 566,861 Johnson Controls, Inc. 24,140 1,099,818 AUTOMOBILE MANUFACTURERS—2.4% Tesla Motors, Inc.* 7,545 COMMODITY CHEMICALS—0.7% Calgon Carbon Corp. 33,430 COMMUNICATIONS EQUIPMENT—1.0% Cisco Systems, Inc. 31,190 CONSTRUCTION & ENGINEERING—0.6% AECOM* 16,870 CONSUMER ELECTRONICS—1.2% Harman International Industries, Inc. 9,665 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Alliance Data Systems Corp.* 3,965 1,090,534 PayPal Holdings, Inc.* 21,835 845,014 Visa, Inc., Cl. A 17,900 1,348,586 DISTRIBUTORS—1.9% LKQ Corp.* 51,590 DRUG RETAIL—1.1% CVS Caremark Corp. 8,185 ELECTRIC UTILITIES—1.6% Duke Energy Corp. 9,010 668,722 ITC Holdings Corp. 21,765 735,222 ELECTRICAL COMPONENTS & EQUIPMENT—4.3% Acuity Brands, Inc. 12,295 2,473,631 SolarCity Corp.* 20,400 1,183,200 - 11 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT MANUFACTURERS—0.6% Itron, Inc.* 15,035 $ ENVIRONMENTAL & FACILITIES SERVICES—3.8% Clean Harbors, Inc.* 11,545 571,708 Covanta Holding Corp. 37,680 743,803 Tetra Tech, Inc. 37,500 999,000 Waste Management, Inc. 17,605 900,144 FOOD DISTRIBUTORS—0.9% United Natural Foods, Inc.* 17,545 FOOD RETAIL—0.5% Whole Foods Market, Inc. 11,825 FOOTWEAR—3.1% NIKE, Inc., Cl. B 22,690 HOME IMPROVEMENT RETAIL—3.4% The Home Depot, Inc. 24,940 HOUSEHOLD PRODUCTS—1.2% The Procter & Gamble Co. 13,504 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 4,540 INDUSTRIAL CONGLOMERATES—1.4% General Electric Co. 44,755 INDUSTRIAL GASES—0.8% Praxair, Inc. 5,860 INDUSTRIAL MACHINERY—3.0% Pall Corp. 5,395 682,198 Woodward Governor Co. 19,370 956,103 Xylem, Inc. 25,755 889,320 INTERNET RETAIL—2.8% Amazon.com, Inc.* 4,510 INTERNET SOFTWARE & SERVICES—7.4% eBay, Inc.* 21,835 614,000 Facebook, Inc., Cl. A* 25,840 2,429,219 Google, Inc., Cl. A* 2,530 1,663,475 Google, Inc., Cl. C* 2,536 1,586,547 LIFE & HEALTH INSURANCE—0.9% Lincoln National Corp. 12,950 MANAGED HEALTH CARE—2.2% Aetna, Inc. 10,080 1,138,737 Humana, Inc. 4,065 740,196 MOVIES & ENTERTAINMENT—2.4% The Walt Disney Co. 16,885 PACKAGED FOODS & MEATS—1.4% The WhiteWave Foods Co.* 22,670 PHARMACEUTICALS—7.1% Allergan PLC.* 6,830 2,261,754 - 12 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Bristol-Myers Squibb Co. 26,065 $ 1,710,907 Johnson & Johnson 14,665 1,469,580 Merck & Co., Inc. 10,705 631,167 RAILROADS—0.7% Norfolk Southern Corp. 7,225 RENEWABLE ELECTRICITY—1.8% TerraForm Power, Inc., Cl. A 49,880 RESTAURANTS—4.2% Chipotle Mexican Grill, Inc.* 2,635 1,955,776 Starbucks Corp. 28,120 1,628,992 SEMICONDUCTOR EQUIPMENT—1.9% SunEdison, Inc.* 67,650 SEMICONDUCTORS—3.9% Broadcom Corp., Cl. A 20,825 1,053,953 ChipMOS TECHNOLOGIES Bermuda Ltd. 22,060 363,108 First Solar, Inc.* 25,410 1,125,663 Intel Corp. 25,545 739,528 SOFT DRINKS—1.5% The Coca-Cola Co. 31,660 SPECIALTY CHEMICALS—0.6% Chemtura Corp.* 17,315 SYSTEMS SOFTWARE—1.6% Microsoft Corp. 29,620 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.3% Apple, Inc. 47,490 5,760,537 EMC Corp. 15,480 416,257 TOTAL COMMON STOCKS (Cost $57,650,644) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 31,215 14,984 Choicestream, Inc., Cl. B* ,@,(a) 69,819 33,513 TOTAL PREFERRED STOCKS (Cost $66,854) MASTER LIMITED PARTNERSHIP—0.0% SHARES VALUE RENEWABLE ELECTRICITY—0.0% 8Point3 Energy Partners LP* 2,410 (Cost $50,610) Total Investments (Cost $57,768,108) (b) 96.0% Other Assets in Excess of Liabilities 4.0% NET ASSETS 100.0% $ - 13 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments July 31, 2015 (Continued) (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $57,784,421, amounted to $23,832,235 which consisted of aggregate gross unrealized appreciation of $25,757,827 and aggregate gross unrealized depreciation of $1,925,592. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.04% Total $50,234 0.06% See Notes to Financial Statements - 14 - THE ALGER FUNDS II | ALGER ANALYST FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.2% SHARES VALUE AEROSPACE & DEFENSE—2.7% Honeywell International, Inc. 2,411 $ AIR FREIGHT & LOGISTICS—0.9% Forward Air Corp. 1,811 AIRLINES—1.1% Spirit Airlines, Inc.* 1,728 APPAREL ACCESSORIES & LUXURY GOODS—2.1% Under Armour, Inc., Cl. A* 1,965 APPLICATION SOFTWARE—0.9% ACI Worldwide, Inc.* 3,785 ASSET MANAGEMENT & CUSTODY BANKS—1.2% WisdomTree Investments, Inc. 4,470 AUTO PARTS & EQUIPMENT—1.9% Delphi Automotive PLC. 2,326 BIOTECHNOLOGY—7.5% Biogen, Inc.* 454 144,726 Celgene Corp.* 1,501 197,006 Intercept Pharmaceuticals, Inc.* 509 134,279 United Therapeutics Corp.* 576 97,552 Vertex Pharmaceuticals, Inc.* 1,032 139,320 BREWERS—0.5% The Boston Beer Co., Inc., Cl. A* 213 BUILDING PRODUCTS—1.7% Lennox International, Inc. 1,339 CABLE & SATELLITE—1.3% Comcast Corporation, Cl. A 1,946 CONSTRUCTION MATERIALS—1.5% Vulcan Materials Co. 1,526 DATA PROCESSING & OUTSOURCED SERVICES—3.6% Alliance Data Systems Corp.* 416 114,417 Visa, Inc., Cl. A 2,944 221,801 EDUCATION SERVICES—1.5% Grand Canyon Education, Inc.* 3,362 FOOD RETAIL—0.9% Whole Foods Market, Inc. 2,290 GENERAL MERCHANDISE STORES—2.4% Dollar Tree, Inc.* 2,942 HEALTH CARE FACILITIES—1.1% HCA Holdings, Inc.* 1,095 HOME IMPROVEMENT RETAIL—1.2% The Home Depot, Inc. 984 HOTELS RESORTS & CRUISE LINES—7.4% Diamond Resorts International, Inc.* 6,044 189,419 Hilton Worldwide Holdings, Inc.* 3,518 94,458 La Quinta Holdings, Inc.* 6,236 132,328 Norwegian Cruise Line Holdings Ltd.* 2,843 177,460 - 15 - THE ALGER FUNDS II | ALGER ANALYST FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—(CONT.) Royal Caribbean Cruises Ltd. 1,215 $ 109,168 HOUSEWARES & SPECIALTIES—2.0% Jarden Corp.* 3,392 INDUSTRIAL CONGLOMERATES—2.0% Danaher Corp. 2,088 INTERNET RETAIL—3.4% Amazon.com, Inc.* 374 200,520 TripAdvisor, Inc.* 1,548 122,880 INTERNET SOFTWARE & SERVICES—10.4% Demandware, Inc.* 1,732 130,870 Facebook, Inc., Cl. A* 3,033 285,132 Google, Inc., Cl. C* 318 198,944 GrubHub, Inc.* 3,704 117,454 Shutterstock, Inc.* 2,484 132,720 Yahoo! Inc.* 3,346 122,698 INVESTMENT BANKING & BROKERAGE—1.3% TD Ameritrade Holding Corp. 3,241 MANAGED HEALTH CARE—0.8% UnitedHealth Group, Inc. 587 OIL & GAS EQUIPMENT & SERVICES—3.6% Baker Hughes, Inc. 2,866 166,658 US Silica Holdings, Inc. 2,047 46,098 Weatherford International PLC.* 12,103 129,260 OIL & GAS EXPLORATION & PRODUCTION—2.3% Anadarko Petroleum Corp. 2,336 173,682 Oasis Petroleum, Inc.* 4,896 47,148 PHARMACEUTICALS—5.6% Aerie Pharmaceuticals, Inc.* 3,479 63,109 Allergan PLC.* 601 199,021 Pacira Pharmaceuticals, Inc.* 752 49,948 Shire PLC.# 827 220,652 RAILROADS—1.1% Genesee & Wyoming, Inc., Cl. A* 1,493 REGIONAL BANKS—0.8% Citizens Financial Group, Inc. 3,058 RESEARCH & CONSULTING SERVICES—2.4% CoStar Group, Inc.* 1,151 RESTAURANTS—1.0% Yum! Brands, Inc. 1,053 SECURITY & ALARM SERVICES—1.9% Tyco International PLC. 4,839 - 16 - THE ALGER FUNDS II | ALGER ANALYST FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOFT DRINKS—1.6% PepsiCo, Inc. 1,554 $ SPECIALTY CHEMICALS—2.7% PPG Industries, Inc. 2,326 SPECIALTY STORES—5.7% Signet Jewelers Ltd. 824 99,885 The Michaels Cos, Inc.* 3,861 97,838 Tiffany & Co. 820 78,474 Tractor Supply Co. 1,470 136,005 Ulta Salon, Cosmetics & Fragrance, Inc.* 773 128,341 SYSTEMS SOFTWARE—3.1% ServiceNow, Inc.* 1,892 152,306 TubeMogul, Inc.* 9,936 140,396 TRADING COMPANIES & DISTRIBUTORS—1.9% HD Supply Holdings, Inc.* 4,993 WIRELESS TELECOMMUNICATION SERVICES—1.2% SBA Communications Corp., Cl. A* 961 TOTAL COMMON STOCKS (Cost $8,293,056) MASTER LIMITED PARTNERSHIP—1.4% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 3,301 (Cost $116,675) Total Investments (Cost $8,409,731) (a) 97.6% Other Assets in Excess of Liabilities 2.4% NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $8,477,008, amounted to $766,742 which consisted of aggregate gross unrealized appreciation of $1,243,414 and aggregate gross unrealized depreciation of $476,672. See Notes to Financial Statements - 17 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2015 COMMON STOCKS—60.2% SHARES VALUE AEROSPACE & DEFENSE—1.3% General Dynamics Corp. 3,135 $ 467,460 Honeywell International, Inc. 9,255 972,238 AIRLINES—1.0% United Continental Holdings, Inc.* 20,640 APPAREL ACCESSORIES & LUXURY GOODS—0.3% Under Armour, Inc., Cl. A* 2,995 APPLICATION SOFTWARE—1.6% ACI Worldwide, Inc.* 25,395 601,100 Adobe Systems, Inc.* 6,660 546,053 Guidewire Software, Inc.* 9,830 580,461 Palantir Technologies, Inc., Cl. A* ,@ 6,606 46,969 ASSET MANAGEMENT & CUSTODY BANKS—0.5% WisdomTree Investments, Inc. 22,660 AUTO PARTS & EQUIPMENT—0.8% Delphi Automotive PLC. 8,860 691,789 WABCO Holdings, Inc.* 2,200 271,634 AUTOMOBILE MANUFACTURERS—0.6% Tesla Motors, Inc.* 2,730 BIOTECHNOLOGY—6.1% Amgen, Inc. 7,950 1,403,891 Biogen, Inc.* 2,805 894,178 Celgene Corp.* 6,320 829,500 Gilead Sciences, Inc. + 15,400 1,815,044 Intercept Pharmaceuticals, Inc.* 2,975 784,835 NantKwest, Inc.* 5,725 175,185 United Therapeutics Corp.* 3,140 531,790 Vertex Pharmaceuticals, Inc.* 3,435 463,725 CABLE & SATELLITE—1.0% Comcast Corporation, Cl. A + 18,975 COMMUNICATIONS EQUIPMENT—0.6% Arista Networks, Inc.* 3,250 274,527 QUALCOMM, Inc. 5,840 376,038 DATA PROCESSING & OUTSOURCED SERVICES—1.7% Alliance Data Systems Corp.* 2,690 739,858 Fiserv, Inc.* 7,040 611,494 Visa, Inc., Cl. A 7,145 538,304 DRUG RETAIL—0.9% CVS Caremark Corp. + 7,255 815,970 Rite Aid Corp.* 22,675 202,034 ELECTRONIC EQUIPMENT MANUFACTURERS—0.4% FLIR Systems, Inc. 14,895 - 18 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE GENERAL MERCHANDISE STORES—0.9% Dollar Tree, Inc.* 13,015 $ HEALTH CARE EQUIPMENT—0.8% Becton Dickinson and Co. 2,670 406,240 DexCom, Inc.* 3,530 298,815 Glaukos Corp.* 7,500 238,425 HEALTH CARE FACILITIES—2.3% HCA Holdings, Inc.* + 15,410 1,433,284 Tenet Healthcare Corporation* 20,085 1,130,786 HEALTH CARE SERVICES—0.2% Adeptus Health, Inc., Cl. A* 1,949 HOME IMPROVEMENT RETAIL—0.7% The Home Depot, Inc. + 7,240 HOTELS RESORTS & CRUISE LINES—1.8% Hilton Worldwide Holdings, Inc.* 39,690 1,065,677 Royal Caribbean Cruises Ltd. 10,510 944,323 INDUSTRIAL CONGLOMERATES—1.0% Danaher Corp. 12,160 INDUSTRIAL MACHINERY—0.9% NN, Inc. 20,205 461,280 Pall Corp. 4,010 507,065 INTERNET RETAIL—1.6% Amazon.com, Inc.* 2,370 1,270,676 TripAdvisor, Inc.* 7,040 558,835 INTERNET SOFTWARE & SERVICES—8.2% Criteo SA#* 16,235 864,189 DealerTrack Holdings, Inc.* 14,290 886,980 Demandware, Inc.* 12,115 915,409 Facebook, Inc., Cl. A* + 28,460 2,675,525 Google, Inc., Cl. C* + 3,212 2,009,459 GrubHub, Inc.* 14,090 446,794 LendingClub Corp.* 35,960 521,780 Tencent Holdings Ltd. 15,810 293,936 Yahoo! Inc.* 21,060 772,270 INVESTMENT BANKING & BROKERAGE—0.2% E*TRADE Financial Corp.* 8,400 LIFE SCIENCES TOOLS & SERVICES—0.9% Thermo Fisher Scientific, Inc. 7,550 MANAGED HEALTH CARE—1.3% Aetna, Inc. 7,615 860,266 UnitedHealth Group, Inc. 4,735 574,829 - 19 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MOVIES & ENTERTAINMENT—0.5% Lions Gate Entertainment Corp. 14,685 $ MULTI-LINE INSURANCE—1.0% Hartford Financial Services Group, Inc. 24,490 OIL & GAS EXPLORATION & PRODUCTION—0.9% Anadarko Petroleum Corp. 14,325 OTHER DIVERSIFIED FINANCIAL SERVICES—1.1% Bank of America Corp. 66,985 PERSONAL PRODUCTS—0.2% The Estee Lauder Companies, Inc., Cl. A 2,610 PHARMACEUTICALS—4.1% Allergan PLC.* + 10,342 3,424,753 Bristol-Myers Squibb Co. 18,270 1,199,243 RAILROADS—0.4% Union Pacific Corp. 4,965 REAL ESTATE SERVICES—0.4% Jones Lang LaSalle, Inc. 2,715 REGIONAL BANKS—0.1% Citizens Financial Group, Inc. 6,485 RENEWABLE ELECTRICITY—0.4% TerraForm Global, Inc., Cl. A* ,@ 21,123 266,147 TerraForm Power, Inc., Cl. A 5,810 175,230 RESEARCH & CONSULTING SERVICES—0.6% Verisk Analytics, Inc., Cl. A* 9,390 RESTAURANTS—0.5% Yum! Brands, Inc. 6,325 SECURITY & ALARM SERVICES—0.5% Tyco International PLC. 14,600 SEMICONDUCTOR EQUIPMENT—0.3% SunEdison, Inc.* 15,745 SEMICONDUCTORS—3.3% Avago Technologies Ltd. 10,055 1,258,283 Broadcom Corp., Cl. A 10,430 527,862 Microsemi Corp.* 23,295 767,337 NXP Semiconductors NV* + 12,285 1,191,522 SOFT DRINKS—1.2% PepsiCo, Inc. 14,365 SPECIALTY CHEMICALS—1.2% Ecolab, Inc. 3,665 424,444 PPG Industries, Inc. 9,045 980,297 SYSTEMS SOFTWARE—3.5% Gigamon, Inc.* 8,980 241,382 Microsoft Corp. 23,915 1,116,830 Oracle Corp. 14,270 569,944 ServiceNow, Inc.* 8,435 679,018 - 20 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Tableau Software, Inc., Cl. A* 2,745 $ 287,511 TubeMogul, Inc.* 77,750 1,098,608 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.9% Apple, Inc. + 18,190 TRADING COMPANIES & DISTRIBUTORS—0.5% HD Supply Holdings, Inc.* + 15,290 TOTAL COMMON STOCKS (Cost $60,961,363) PREFERRED STOCKS—0.8% SHARES VALUE APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 26,941 191,550 Palantir Technologies, Inc., Cl. D* ,@ 3,510 24,956 BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc.* ,@,(a) 41,418 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc.* ,@ 2,964 111,683 Tolero Pharmaceuticals, Inc.* ,@,(a) 106,120 320,069 TOTAL PREFERRED STOCKS (Cost $803,532) RIGHTS—0.0% SHARES VALUE BIOTECHNOLOGY—0.0% Adolor Corp., CPR, 12/31/2049* ,@,(b) 49,870 (Cost $–) MASTER LIMITED PARTNERSHIP—1.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.6% The Blackstone Group LP. 44,950 OIL & GAS STORAGE & TRANSPORTATION—0.3% Cheniere Energy Partners LP. 11,665 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,869,605) REAL ESTATE INVESTMENT TRUST—1.4% SHARES VALUE MORTGAGE—1.0% Blackstone Mortgage Trust, Inc., Cl. A + 38,650 SPECIALIZED—0.4% Crown Castle International Corp. 5,720 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,610,434) PRINCIPAL U.S. TREASURY OBLIGATIONS—21.9% AMOUNT VALUE 0.00%, 8/20/15 25,000,000 24,999,776 (Cost $24,999,776) - 21 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2015 (Continued) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 159,212 (Cost $159,212) Total Investments (Cost $90,403,922) (c) 86.3% Other Assets in Excess of Liabilities 13.7% 15,647,062 NET ASSETS 100.0% * Non-income producing security. + All or a portion of this security is held as collateral for securities sold short. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. (c) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $90,748,348, amounted to $7,558,391 which consisted of aggregate gross unrealized appreciation of $9,591,998 and aggregate gross unrealized depreciation of $2,033,607. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Adolor Corp., CPR 10/24/2011 $– 0.02% Intarcia Therapeutics, Inc. 3/27/2014 0.10% JS Kred SPV I, LLC. 6/26/2015 0.14% Palantir Technologies, Inc., Cl. A 10/07/2014 0.04% Palantir Technologies, Inc., Cl. B 10/07/2014 0.17% Palantir Technologies, Inc., Cl. D 10/24/2014 0.02% Prosetta Biosciences, Inc. 2/06/2014 0.16% TerraForm Global, Inc., Cl. A 6/08/2014 0.23% Tolero Pharmaceuticals, Inc. 8/01/2014 0.13% Tolero Pharmaceuticals, Inc. 10/31/2014 % Total $1,332,899 1.16% See Notes to Financial Statements - 22 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2015 COMMON STOCKS—-11.8% SHARES VALUE AGRICULTURAL & FARM MACHINERY—-0.5% Deere & Co. (6,120) $ APPAREL RETAIL—-0.2% The Gap, Inc. (7,625) APPLICATION SOFTWARE—-0.4% King Digital Entertainment, PLC. (3,985) (61,887) Workday, Inc., Cl. A* (3,520) (296,842) ASSET MANAGEMENT & CUSTODY BANKS—-0.1% T. Rowe Price Group, Inc. (2,070) BIOTECHNOLOGY—-0.1% Myriad Genetics, Inc.* (3,920) BROADCASTING—-0.4% Scripps Networks Interactive, Inc., Cl. A (7,400) COMMUNICATIONS EQUIPMENT—-0.3% Polycom, Inc.* (30,240) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—-0.8% Cummins, Inc. (3,280) (424,858) PACCAR, Inc. (7,365) (477,547) CONSUMER FINANCE—-0.1% Capital One Financial Corp. (1,940) DIVERSIFIED BANKS—-0.2% SPDR S&P Regional Banking ETF (5,411) DIVERSIFIED CHEMICALS—-0.2% FMC Corporation (3,620) ELECTRICAL COMPONENTS & EQUIPMENT—-0.2% Emerson Electric Co. (3,740) HEALTH CARE EQUIPMENT—-1.1% Baxter International, Inc. (5,690) (228,055) Varian Medical Systems, Inc.* (6,080) (523,306) Zimmer Biomet Holdings, Inc. (4,340) (451,664) HEALTH CARE FACILITIES—-0.2% Community Health Systems, Inc.* (3,490) HEALTH CARE SUPPLIES—-0.1% DENTSPLY International, Inc. (1,805) HOME FURNISHING RETAIL—-0.2% Bed Bath & Beyond, Inc.* (3,125) HOUSEWARES & SPECIALTIES—-0.2% Tupperware Brands Corp. (4,160) INSURANCE BROKERS—-0.2% Aon PLC. (2,510) INTEGRATED OIL & GAS—-0.2% Statoil ASA# (15,020) INTERNET SOFTWARE & SERVICES—-0.7% Constant Contact, Inc.* (8,800) (227,392) Twitter, Inc.* (7,510) (232,885) - 23 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Zillow Group, Inc., Cl. A* (4,245) $ (345,968) IT CONSULTING & OTHER SERVICES—-0.3% Accenture PLC., Cl. A (3,880) LIFE & HEALTH INSURANCE—-0.3% MetLife, Inc. (5,190) MARKET INDICES—-1.5% iShares Russell 2000 Growth ETF (5,334) (826,503) iShares Russell 2000 Index Fund ETF (2,873) (353,264) SPDR S&P rust (2,450) (515,725) REGIONAL BANKS—-0.7% Cullen/Frost Bankers, Inc. (3,230) (234,013) Hancock Holding Co. (17,875) (522,307) RESTAURANTS—-0.2% Dunkin' Brands Group, Inc. (4,935) SEMICONDUCTORS—-1.3% Linear Technology Corp. (12,935) (530,335) Synaptics, Inc.* (1,495) (118,673) Taiwan Semiconductor Manufacturing Co., Ltd.# (11,025) (243,763) Texas Instruments, Inc. (12,565) (627,999) SPECIALTY CHEMICALS—-0.2% Celanese Corp. (2,625) SYSTEMS SOFTWARE—-0.7% Check Point Software Technologies Ltd.* (2,795) (225,752) FireEye, Inc.* (3,020) (134,360) NetSuite, Inc.* (4,505) (445,274) TOBACCO—-0.2% Philip Morris International, Inc. (3,150) TOTAL Common Stocks (Proceeds$13,257,786) REAL ESTATE INVESTMENT TRUST—-0.6% SHARES VALUE MORTGAGE REITS—-0.2% Annaly Capital Management, Inc. (22,855) OFFICE REITS—-0.2% Boston Properties, Inc. (1,545) RETAIL REITS—-0.2% Simon Property Group, Inc. (1,255) TOTAL Real Estate Investment Trust $ (Proceeds$662,367) TOTAL (Proceeds $13,920,153) * Non-income producing security. - 24 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2015 # American Depositary Receipts. See Notes to Financial Statements - 25 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.3% SHARES VALUE BRAZIL—6.9% APPAREL ACCESSORIES & LUXURY GOODS—0.4% Restoque Comercio e Confeccoes de Roupas SA 76,100 $ 120,553 BREWERS—0.8% Ambev SA 40,535 230,552 DATA PROCESSING & OUTSOURCED SERVICES—0.9% Cielo SA 18,590 237,605 DIVERSIFIED BANKS—1.3% Itau Unibanco Holding SA# 41,132 357,026 INDUSTRIAL MACHINERY—0.8% WEG SA 40,628 223,244 MANAGED HEALTH CARE—0.7% Odontoprev SA* 58,884 191,381 MULTI-LINE INSURANCE—0.6% BB Seguridade Participacoes SA 17,900 168,725 PAPER PRODUCTS—1.0% Suzano Papel e Celulose SA* 53,181 260,977 TRUCKING—0.4% Localiza Rent a Car SA 14,700 120,731 TOTAL BRAZIL (Cost $2,220,606) CAYMAN ISLANDS—1.0% RESTAURANTS—1.0% Gourmet Master Co., Ltd. 58,000 268,591 (Cost $309,307) CHILE—0.8% BREWERS—0.8% Cia Cervecerias Unidas SA# 10,600 223,660 (Cost $218,628) CHINA—23.1% ALUMINUM—0.8% China Hongqiao Group Ltd. 306,000 226,634 APPAREL ACCESSORIES & LUXURY GOODS—0.8% Li Ning Co., Ltd.* 458,500 226,900 CONSTRUCTION & ENGINEERING—1.7% China Communications Construction Co., Ltd. 150,206 192,797 China State Construction International Holdings Ltd. 179,568 279,528 CONSUMER ELECTRONICS—0.9% Haier Electronics Group Co., Ltd. 103,000 242,825 ELECTRONIC EQUIPMENT MANUFACTURERS—1.1% PAX Global Technology Ltd.* 183,145 293,353 HEALTH CARE FACILITIES—0.8% Phoenix Healthcare Group Co., Ltd. 138,413 226,581 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—1.8% Huadian Power International Corp., Ltd. 244,000 247,081 Huaneng Renewables Corp., Ltd. 601,760 256,228 - 26 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) INDUSTRIAL CONGLOMERATES—1.2% China Everbright International Ltd. 209,299 $ 319,934 INTEGRATED OIL & GAS—0.9% China Petroleum & Chemical Corp. 327,423 246,355 INTERNET RETAIL—1.6% Qunar Cayman Islands Ltd.#* 4,192 175,058 Vipshop Holdings Ltd.#* 13,787 268,709 INTERNET SOFTWARE & SERVICES—4.8% Alibaba Group Holding Ltd.#* 3,707 290,406 Baidu, Inc.#* 973 167,998 Tencent Holdings Ltd. 46,007 855,352 LIFE & HEALTH INSURANCE—2.6% China Life Insurance Co., Ltd. 101,047 371,525 Ping An Insurance Group Co., of China Ltd. 60,232 346,216 OIL & GAS EXPLORATION & PRODUCTION—0.5% CNOOC Ltd. 120,000 146,948 REAL ESTATE DEVELOPMENT—0.8% China Overseas Land & Investment Ltd. 69,033 216,948 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.5% Legend Holdings Corp.* (a) 28,500 128,670 WIRELESS TELECOMMUNICATION SERVICES—2.3% China Mobile Ltd. 48,730 636,650 TOTAL CHINA (Cost $5,930,865) COLOMBIA—0.8% CONSTRUCTION MATERIALS—0.8% Cementos Argos SA 65,142 212,616 (Cost $274,757) EGYPT—0.5% DIVERSIFIED BANKS—0.5% Commercial International Bank Egypt SAE(b) 21,731 145,702 (Cost $148,093) HONG KONG—1.7% LIFE & HEALTH INSURANCE—1.1% AIA Group Ltd. 47,495 309,541 MULTI-LINE INSURANCE—0.6% China Taiping Insurance Holdings Co., Ltd.* 51,400 152,639 TOTAL HONG KONG (Cost $419,684) INDIA—11.4% APPAREL ACCESSORIES & LUXURY GOODS—0.6% Titan Co., Ltd. 31,368 160,046 AUTO PARTS & EQUIPMENT—1.6% Motherson Sumi Systems Ltd.* 79,935 433,286 AUTOMOBILE MANUFACTURERS—0.2% Maruti Suzuki India Ltd.* 1,021 69,122 - 27 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) CONSTRUCTION & ENGINEERING—1.0% Voltas Ltd.* 55,425 $ 275,320 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.7% Tata Motors Ltd.# 6,070 180,036 CONSTRUCTION MATERIALS—0.7% Shree Cement Ltd.* 1,075 193,056 DIVERSIFIED BANKS—2.7% Axis Bank Ltd. 39,475 354,340 HDFC Bank Ltd. 18,715 379,730 OIL & GAS REFINING & MARKETING—0.8% Reliance Industries Ltd.* 14,560 227,720 PHARMACEUTICALS—2.2% Aurobindo Pharma Ltd. 39,578 468,065 Sun Pharmaceutical Industries Ltd. 10,703 137,315 WIRELESS TELECOMMUNICATION SERVICES—0.9% Bharti Infratel Ltd. 35,691 249,772 TOTAL INDIA (Cost $2,469,281) INDONESIA—1.9% ALTERNATIVE CARRIERS—0.9% Tower Bersama Infrastructure Tbk PT* 411,412 254,775 DIVERSIFIED BANKS—1.0% Bank Rakyat Indonesia Persero Tbk., PT 357,600 264,185 TOTAL INDONESIA (Cost $544,650) LUXEMBOURG—0.6% APPLICATION SOFTWARE—0.6% Globant SA* 5,140 163,452 (Cost $154,447) MALAYSIA—1.1% COMMODITY CHEMICALS—0.5% Petronas Chemicals Group Bhd* 82,900 139,112 HEALTH CARE FACILITIES—0.6% KPJ Healthcare Bhd.* 154,273 173,704 TOTAL MALAYSIA (Cost $318,038) MEXICO—6.0% CONSTRUCTION MATERIALS—1.0% Cemex SAB de CV#* 32,472 276,012 DIVERSIFIED REAL ESTATE ACTIVITIES—1.3% Corp Inmobiliaria Vesta SAB de CV 219,881 369,838 GAS UTILITIES—1.0% Infraestructura Energetica Nova SAB de CV 58,200 283,200 PACKAGED FOODS & MEATS—0.8% Gruma SAB de CV 15,800 206,720 RESTAURANTS—1.0% Alsea SAB de CV 82,700 267,885 - 28 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MEXICO—(CONT.) SPECIALIZED FINANCE—0.9% Unifin Financiera SAPI de CV SOFOM ENR* 111,080 $ 250,263 TOTAL MEXICO (Cost $1,661,675) PERU—0.9% DIVERSIFIED BANKS—0.9% Credicorp Ltd. 1,974 260,371 (Cost $270,829) PHILIPPINES—1.3% PACKAGED FOODS & MEATS—1.3% Universal Robina Corp. 84,591 354,465 (Cost $346,571) RUSSIA—4.1% DATA PROCESSING & OUTSOURCED SERVICES—0.8% QIWI PLC.# 7,600 232,712 FOOD RETAIL—1.1% Magnit PJSC(b) 3,649 197,600 X5 Retail Group NV*,(b) 6,661 118,829 IT CONSULTING & OTHER SERVICES—2.2% Luxoft Holding, Inc.* 9,439 592,392 TOTAL RUSSIA (Cost $829,571) SOUTH AFRICA—6.7% APPAREL RETAIL—1.2% Mr Price Group Ltd.* 15,997 318,702 ASSET MANAGEMENT & CUSTODY BANKS—1.3% Brait SE* 30,348 366,474 CABLE & SATELLITE—1.8% Naspers Ltd. 3,546 494,376 OTHER DIVERSIFIED FINANCIAL SERVICES—1.3% FirstRand Ltd.* 82,622 357,071 PHARMACEUTICALS—1.1% Aspen Pharmacare Holdings Ltd. 10,248 300,207 TOTAL SOUTH AFRICA (Cost $1,471,283) SOUTH KOREA—13.7% AUTOMOBILE MANUFACTURERS—0.9% Hyundai Motor Co. 1,834 234,489 BUILDING PRODUCTS—0.8% KCC Corp. 514 215,658 COMMODITY CHEMICALS—0.7% Lotte Chemical Corp.* 917 204,957 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.4% Hyundai Mipo Dockyard Co., Ltd.* 2,359 109,638 DIVERSIFIED BANKS—0.9% Shinhan Financial Group Co., Ltd.* 7,071 253,978 HOME FURNISHINGS—0.8% Hanssem Co., Ltd.* 868 221,503 - 29 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) HOUSEHOLD PRODUCTS—0.9% LG Household & Health Care Ltd.* 349 $ 256,538 INTERNET SOFTWARE & SERVICES—1.0% NAVER Corp. 596 267,556 MOVIES & ENTERTAINMENT—0.6% CJ CGV Co., Ltd.* 1,511 151,931 PACKAGED FOODS & MEATS—1.0% CJ CheilJedang Corp. 809 285,731 PROPERTY & CASUALTY INSURANCE—1.2% Hyundai Marine & Fire Insurance Co., Ltd.* 12,043 328,124 SEMICONDUCTOR EQUIPMENT—0.6% Eo Technics Co., Ltd.* 1,598 156,719 SEMICONDUCTORS—3.9% Samsung Electronics Co., Ltd. 1,053 1,072,241 TOTAL SOUTH KOREA (Cost $3,983,239) TAIWAN—9.0% COMPUTER HARDWARE—0.6% Pegatron Corp.* 61,000 170,974 COMPUTER STORAGE & PERIPHERALS—0.7% Primax Electronics Ltd. 181,000 198,504 DEPARTMENT STORES—0.7% Poya International Co., Ltd.* 18,180 204,791 DIVERSIFIED BANKS—2.0% E.Sun Financial Holding Co., Ltd.* 512,055 310,532 SinoPac Financial Holdings Co., Ltd. 530,500 225,578 ELECTRONIC EQUIPMENT & INSTRUMENTS—0.6% TPK Holding Co., Ltd.* 51,200 174,632 ELECTRONIC EQUIPMENT MANUFACTURERS—1.0% Chroma ATE, Inc.* 139,900 283,085 SEMICONDUCTORS—2.5% ASPEED Technology, Inc. 25,900 243,843 eMemory Technology, Inc. 17,000 189,737 Sitronix Technology Corp.* 98,000 239,929 TEXTILES—0.9% Eclat Textile Co., Ltd.* 16,320 238,084 TOTAL TAIWAN (Cost $2,684,348) THAILAND—1.8% CATALOG RETAIL—0.5% COL PCL* 106,500 139,768 CONSTRUCTION MATERIALS—0.7% The Siam Cement PCL 12,400 186,156 OIL & GAS EXPLORATION & PRODUCTION—0.6% PTT Exploration & Production PCL 62,600 166,769 TOTAL THAILAND (Cost $613,544) - 30 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TURKEY—0.6% DIVERSIFIED BANKS—0.6% Turkiye Is Bankasi 87,809 $ 170,783 (Cost $222,076) UNITED ARAB EMIRATES—0.8% DIVERSIFIED BANKS—0.8% Abu Dhabi Commercial Bank PJSC 101,948 229,225 (Cost $213,183) UNITED KINGDOM—1.6% AIRLINES—1.1% Wizz Air Holdings PLC.* (a) 11,776 303,183 BREWERS—0.5% SABMiller PLC.* 2,746 143,969 TOTAL UNITED KINGDOM (Cost $371,396) TOTAL COMMON STOCKS (Cost $25,676,071) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 43,241 43,241 (Cost $43,241) Total Investments (Cost $25,719,312) (c) 96.5% 26,578,238 Other Assets in Excess of Liabilities 3.5% 970,385 NET ASSETS 100.0% $ # American Depositary Receipts. * Non-income producing security. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 1.6% of the net assets of the Portfolio. (b) Global Depositary Receipts. (c) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $25,814,182, amounted to $764,056 which consisted of aggregate gross unrealized appreciation of $3,785,554 and aggregate gross unrealized depreciation of $3,021,498. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets JS Kred SPV I, LLC. 6/26/2015 0.16% Total $43,241 0.16% See Notes to Financial Statements - 31 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS NOTE 1  General: The Alger Funds II (the Trust) is a diversified open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services  Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in five fundsAlger Spectra Fund, Alger Green Fund, Alger Analyst Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund (collectively, the Funds or individually, each a Fund). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares, Class C shares, Class I shares and Class Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I shares and Class Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the costs of its plan of distribution, if it maintains one, and transfer agency and sub- transfer agency services. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 32 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s - 33 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include foreign cash U.S. dollars and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2015 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 1,089,571,039 $ 1,089,485,459 — $ 85,580 Consumer Staples 357,036,056 351,740,750 5,295,306 — Energy 145,273,365 131,126,889 — 14,146,476 Financials 227,827,476 227,827,476 — — Health Care 1,346,379,310 1,299,458,167 46,921,143 — Industrials 458,256,923 458,256,923 — — Information Technology 1,656,444,700 1,653,968,344 — 2,476,356 Materials 117,261,340 117,261,340 — — Telecommunication Services 61,288,688 61,288,688 — — Utilities 19,027,425 19,027,425 — — TOTAL COMMON STOCKS $ 5,478,366,322 $ 5,409,441,461 $ $ - 34 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 128,382,546 128,382,546 — — PREFERRED STOCKS Consumer Discretionary 2,545,472 — — 2,545,472 Health Care 19,551,065 — — 19,551,065 Information Technology 11,415,105 — — 11,415,105 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 63,337,656 63,337,656 — — SPECIAL PURPOSE VEHICLE Financials 2,715,111 — — 2,715,111 TOTAL INVESTMENTS IN SECURITIES $ $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 33,013,317 33,013,317 — — Financials 26,275,209 26,275,209 — — Health Care 5,585,990 5,585,990 — — Industrials 51,949,337 51,949,337 — — Information Technology 27,752,609 27,752,609 — — Materials 8,708,032 8,708,032 — — TOTAL COMMON STOCKS $ $ — — REAL ESTATE INVESTMENT TRUST Financials 8,307,508 8,307,508 — — TOTAL SECURITIES SOLD SHORT$ $ — — Alger Green Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $21,118,799 $ 21,117,062 — $ 1,737 Consumer Staples 5,983,185 5,983,185 — — Financials 729,344 729,344 — — Health Care 7,952,341 7,952,341 — — Industrials 16,687,864 16,687,864 — — Information Technology 24,414,747 24,414,747 — — Materials 1,735,187 1,735,187 — — Utilities 2,908,325 2,908,325 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Utilities 38,367 38,367 — — PREFERRED STOCKS Consumer Discretionary 48,497 — — 48,497 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 35 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Analyst Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 2,834,727 $ 2,834,727 — — Consumer Staples 280,055 280,055 — — Energy 562,846 562,846 — — Financials 310,067 310,067 — — Health Care 1,418,721 1,418,721 — — Industrials 1,494,441 1,494,441 — — Information Technology 1,706,329 1,706,329 — — Materials 390,988 390,988 — — Telecommunication Services 116,012 116,012 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 129,564 129,564 — — TOTAL INVESTMENTS IN SECURITIES $ $ — — Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $10,004,543 $10,004,543 — — Consumer Staples 2,634,649 2,634,649 — — Energy 1,331,211 1,065,064 — 266,147 Financials 3,817,596 3,817,596 — — Health Care 17,732,416 17,732,416 — — Industrials 7,005,326 7,005,326 — — Information Technology 24,471,051 24,130,146 293,936 46,969 Materials 1,404,741 1,404,741 — — Utilities 175,230 175,230 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Energy 350,183 350,183 — — Financials 1,764,288 1,764,288 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Health Care 618,133 — — 618,133 Information Technology 216,506 — — 216,506 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 1,595,946 1,595,946 — — RIGHTS Health Care 25,932 — — 25,932 U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED) Financials 24,999,776 — 24,999,776 — SPECIAL PURPOSE VEHICLE Financials 159,212 — — 159,212 TOTAL INVESTMENTS IN SECURITIES $ - 36 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 1,454,278 1,454,278 — — Consumer Staples 269,419 269,419 — — Energy 253,988 253,988 — — Financials 2,367,678 2,367,678 — — Health Care 1,643,698 1,643,698 — — Industrials 1,674,718 1,674,718 — — Information Technology 4,235,328 4,235,328 — — Market Indices 1,179,767 1,179,767 — — Materials 348,755 348,755 — — TOTAL COMMON STOCKS $ $ — — REAL ESTATE INVESTMENT TRUST Financials 652,836 652,836 — — TOTAL SECURITIES SOLD SHORT $ $ — — Alger Emerging Markets Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,236,619 $ 901,327 $ 3,335,292 — Consumer Staples 2,018,064 917,470 1,100,594 — Energy 787,792 — 787,792 — Financials 6,188,814 1,716,755 4,472,059 — Health Care 1,497,253 365,085 1,132,168 — Industrials 2,220,069 827,194 1,392,875 — Information Technology 5,959,160 1,813,235 4,145,925 — Materials 1,699,520 749,605 949,915 — Telecommunication Services 1,141,197 249,772 891,425 — Utilities 786,509 283,200 503,309 — TOTAL COMMON STOCKS $ $ $ — SPECIAL PURPOSE VEHICLE Financials 43,241 — — 43,241 TOTAL INVESTMENTS IN SECURITIES $ - 37 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $ Alger Spectra Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $ Special Purpose Alger Spectra Fund Vehicle Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $  - 38 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $ Alger Green Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $ - 39 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $ Alger Dynamic Opportunities Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $ Special Purpose Alger Dynamic Opportunities Fund Vehicle Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $  - 40 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Rights Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $  Special Purpose Alger Emerging Markets Fund Vehicle Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2015 $  The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 41 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobservable July 31, 2015 Methodology Input Range Alger Spectra Fund Common Stocks $ 2,561,936 Income Discount Rate 10-40% Approach Common Stocks $ 3,500,024 Cost Purchase Price Cost Approach Preferred Stocks $ 17,373,772 Income Discount Rate 10-40% Approach Special Purpose Vehicle $ 2,715,111 Cost Purchase Price Cost Approach Alger Green Fund Common Stocks $ 1,737 Income Discount Rate 40% Approach Preferred Stocks $ 48,497 Income Discount Rate 40% Approach Alger Dynamic Opportunities Fund Common Stocks $ 46,969 Income Discount Rate 10.% Approach Common Stocks $ 266,147 Cost Purchase Price Cost Approach Preferred Stocks $ 834,639 Income Discount Rate 10-20% Approach Rights $ 25,932 Transaction Cost Probability of 0% - 44% Success Special Purpose Vehicle $ 159,212 Cost Purchase Price Cost Approach Alger Emerging Markets Fund Special Purpose Vehicle $ 43,241 Cost Purchase Price Cost Approach The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2015, the Alger Spectra Fund, Alger Dynamic Opportunities Fund, and Alger Emerging Markets Fund, transferred $46,921,143, $16,989,124, and $16,989,124, respectively, from Level 1 to Level 2, utilizing fair value adjusted prices rather than exchange listed prices. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2015, such assets are categorized within the ASC 820 disclosure hierarchy as follows: - 42 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Spectra Fund $ 74,455,894 $ 74,455,894 — — Alger Green Fund 2,683,491 2,683,491 — — Alger Analyst Fund 125,257 125,257 — — Alger Dynamic Opportunities Fund 19,677,854 19,677,854 — — Alger Emerging Markets Fund 935,021 935,021 — — Total $ 97,877,517 $ 97,877,517 — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2015, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions outstanding for the period ending July 31, 2015 NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or affiliates owned 5% or more of the company’s voting securities during all or part of the - 43 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) period ended July 31, 2015. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Value at October 31, Shares at Dividend July 31, 2015 Security 2014 Additions Reductions July 31, 2015 Income Alger Spectra Fund Common Stocks Choicestream Inc.* 178,292 — — 178,292 — $85,580 Preferred Stocks Choicestream, Inc. 5,303,067 — — 5,303,067 — $2,545,472 Class A & Class B* Prosetta Biosciences, — 2,912,012 — 2,912,012 — $13,104,054 Inc.* Alger Green Fund Common Stocks Choicestream Inc.* 3,619 — — 3,619 — $1,737 Preferred Stocks Choicestream, Inc. 101,034 — — 101,034 — $48,497 Class A & Class B* Alger Dynamic Opportunities Fund Preferred Stocks Prosetta Biosciences, — 41,418 — 41,418 — $186,381 Inc.* Tolero Pharmaceuticals, 106,120 — — 106,120 — $320,069 Inc.* * Non-income producing security. - 44 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrants principal executive officer and principal financial officer found Registrants disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrants management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrants internal control over financial reporting occurred during the registrants last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 45 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds II By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 24, 2015 - 46 -
